Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This action is in response to claims filed on February 08th, 2021. Claims 19-38 are therefore pending and currently under consideration for patentability.
Double Patenting – Withdrawn
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 19-38 under nonstatutory double patenting rejection, as applicant’s submission of Terminal Disclaimer approved (Please refer to Terminal disclaimer filed on February 08th, 2021). Thus the rejection is withdrawn accordingly.
Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 19-38 under 35 U.S.C. 101 been fully considered and persuasive, see (Refer to Non-Final Office action dated 11/25/2020, page 10), and thus the rejection is withdrawn accordingly.
Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 19-38 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 19-38 is withdrawn (Refer to Non-Final Office action dated 11/25/2020, pages 10-11).

Allowable Subject Matter
Claims 19-38 are allowed. The closest prior art of record is U.S Pub. 20120265597 by Saha et al. in view of U.S Pub. 20110276400 by Kurnit et al in view of U.S Pub. 20130073381 by Binkley. 
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 19-38 appears to be allowable in view of prior art. Specifically, the Examiner was unable to find the specific as per claims 19, 26, and 33, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of dynamically modify in real-time the predetermined portion of the number of available deal units for the first deal program collection by adding to or restricting deals from the first deal program collection to a limited grouping of consumers based on a value of the attribute of each of the one or more consumers, receive a trigger being first, impression associated with the first deal program from the first deal program collection, and subsequently a determination that the reception of the information indicative of the selection of the impression is outside an expiration time period, upon the reception of the trigger associate the first deal program during a second time period with a second deal program collection being different from the first time period, and provide an impression associated with one or more deal units from the second deal program via a second particular class of electronic correspondence being a searchable web page, the impression associated with the one or more deal units from the second deal program now discoverable to a larger grouping of consumers.
This combination of elements/functions/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.
20-25, 27-31, and 34-38 depend upon claims 19, 26, and 33 and have all the limitations of claims 19, 26, and 33 and would be allowable for the same reason.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/GAUTAM UBALE/Primary Examiner, Art Unit 3682